PER CURIAM.
Howard Taylor appeals from an order of the trial court adjudging him in contempt and sentencing him to one weekend in the Dade County Jail for having physically assaulted his former wife. He also appeals from a final judgment awarding the former wife attorneys' fees incurred in the prosecution of her contempt motion.
We affirm the contempt conviction and sentence entered thereon. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979). We reverse the attorneys’ fee award since there is no statutory basis to sustain it. See Gibson v. Troxel, 453 So.2d 1160 (Fla. 4th DCA 1984); Miller v. Colonial Baking Co., 402 So.2d 1365 (Fla. 1st DCA 1981).
Affirmed in part, reversed in part, and remanded.